Citation Nr: 1450104	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-37 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Mr. P. and Dr. A.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1985 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a rating decision in August 2012, the RO increased the ratings for systemic lupus erythematosus and for allergic rhinitis, each effective from January 2012.  In a statement in January 2013, the Veteran disagreed with the assigned effective dates, which is REMANDED to the RO for appropriate action.  


FINDING OF FACT

Sleep apnea had onset in service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea on a direct basis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- adjudication VCAA notice by letter in October 2006. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 






Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 38 U.S.C.A. § 5103A. The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded VA examinations in July 2009 and December 2012.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional records to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation (service connection) for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or is aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). If the evidence is not credible, the evidence has no probative value.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 



If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records show that in May 2002 the Veteran complained of trouble sleeping and insomnia.  In October 2004, the Veteran's sleep became fragmented and unrefreshing when she tried to stop taking pain medication for musculoskeletal ailments.  On a pre-discharge VA general medical examination in April 2004, there was no diagnosis of sleep apnea.  In July 2005, a record from William Beaumont Army Medical Center indicated a complaint of insomnia.  The Veteran was discharged from service in August 2005.

After service in January 2006 on a Persian Gulf Registry examination the Veteran described symptoms of sleep apnea and allergic rhinitis with onset in January 1991. The Veteran was referred for a sleep study.  In February 2006, the sleep study resulted in a diagnosis of mild obstructive sleep apnea.  Subsequent records show a complaint of sleep dysfunction in April 2006.  In July 2009, a polysomnogram also resulted in a diagnosis of obstructive sleep apnea.

On VA examination in July 2009, the VA examiner stated that sleep apnea was less likely than not caused by or aggravated by service-connected lupus.  

On VA examination in December 2012, the VA examiner stated that sleep apnea, diagnosed five months after service, was less likely than not related to the documented complaints of disturbance during service.  



The VA examiner noted the Veteran's in-service complaints of insomnia, poor sleep cycles, and non-restorative sleep and concluded that none of the in-service complaints were consistent with the symptoms of sleep apnea such as, disturbance of sleep due to gasping, snoring, and pauses in breathing.  The VA examiner stated that although people with allergic rhinitis complain of worse subjective symptoms of obstructive sleep apnea there was no objective evidence that the condition is more severe or that aggressively treating allergic rhinitis reduces the complaints of sleep apnea.

Analysis

In statements and testimony, the Veteran maintains that sleep apnea is related to her in-service complaints of difficulty sleeping and insomnia.  The Veteran also maintains that her sleep apnea may have been caused or aggravated by her service-connected lupus.

On the basis of the service treatment records alone, the Veteran complained of sleep disturbance and of insomnia, but there was no finding or diagnosis of sleep apnea.  For this reason, sleep apnea was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As for service connection for sleep apnea based on an initial diagnosis after service, the Veteran as a lay person is competent to describe symptoms of sleep disturbance and non-restorative sleep cycles, which are capable of lay observation. 

No more than five months after service in January 2006 on a Persian Gulf Registry examination the Veteran described symptoms of sleep apnea and allergic rhinitis with onset in January 1991.  In February 2006, a sleep study showed obstructive sleep apnea and records in 2009 also show a diagnosis of obstructive sleep apnea.







Although the VA examiner in December 2012 stated that sleep apnea, diagnosed five months after service, was less likely than not related to the documented complaints of sleep disturbance during service, the Veteran has had difficulty breathing through her nose due to allergic rhinitis, a service-connected disability which had onset in service.  And five months after service the Veteran described symptoms of sleep apnea and allergic rhinitis with onset in January 1991.  As a person who has difficulty breathing through the nose is more likely to develop obstructive sleep apnea, the Board reasonably infers from the circumstantial evidence, namely, sleep disturbance in service, sleep apnea diagnosed with five months after service, and the Veteran's description of symptoms of sleep apnea and allergic rhinitis beginning in 1991, that sleep apnea had onset in service.  See mayoclinic.org/diseases-conditions/sleep apnea.

As the Board finds that sleep apnea had onset in service, the Board need not reach the question of whether sleep apnea is caused by or aggravated by any service-connected disability. 

As the Board cannot conclude that the preponderance of the evidence is against the claim of service connection for sleep apnea, the Veteran prevails.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for sleep apnea on a direct basis is granted.






REMAND

In a rating decision in August 2012, the RO increased the ratings for systemic lupus erythematosus and for allergic rhinitis, each effective from January 2012.  In a statement in January 2013, the Veteran argued for earlier effective dates.  

The Board reasonably construes the Veteran's statement as a timely notice of disagreement to the effective dates for increase.  As the RO has not had the opportunity to issue a statement of the case, addressing the claims, a remand is required.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following. 

Furnish the Veteran and her representative a statement of the case, addressing the effective dates for the claims for increase for systemic lupus erythematosus and for allergic rhinitis.  In order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


